Citation Nr: 0029157	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  94-21 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of service connection for a back disability 
secondary to service-connected shell fragment wound to the 
right thigh involving Muscle Group XV.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel



INTRODUCTION

The veteran had active service from January 1943 to November 
1945.  

In June 1987, the Board of Veterans' Appeals (Board) denied, 
in part, service connection for a back disorder secondary to 
service-connected residuals of a shell fragment wound to the 
right thigh, involving MG XV.  The veteran and his 
representative were provided a copy of that decision.  

By rating action in July 1992, the RO found that new and 
material evidence had not been submitted to reopen the claim 
of secondary service connection for a back disability.  The 
veteran and his representative were notified of this decision 
and did not appeal.  

This matter comes before the Board on appeal from a February 
1994 decision by the RO which denied the veteran's request to 
reopen the claim of service connection for a back disorder 
secondary to service-connected residuals of a shell fragment 
wound to the right thigh, involving MG XV on the basis that 
new and material evidence had not been submitted.  

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") indicated that in determining 
whether new and material evidence has been submitted, it is 
necessary to consider the evidence added to the record since 
the last time a claim was denied on any basis.  Thus, the 
Board will address the issue of whether new and material 
evidence has been submitted since the last prior final rating 
decision in July 1992.  

The inferred issue of whether new and material evidence has 
been submitted to reopen the claim of direct service 
connection for a back disability will be discussed in the 
Remand section of this decision.


FINDINGS OF FACT

1.  Service connection for a back disorder secondary to 
service-connected residuals of a shell fragment wound to the 
right thigh, involving MG XV was last denied by an unappealed 
rating decision by the RO in July 1992.  

2.  The additional evidence received in connection with the 
veteran's request to reopen the claim of secondary service 
connection for a back disability is either cumulative of 
evidence already of record or is not so significant that it 
must be considered to fairly decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder secondary 
to service-connected residuals of a shell fragment wound to 
the right thigh, involving MG XV.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. §§ 3.104(a), 3.156(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 1991); 38 
C.F.R. §§ 3.104, 20.1103 (1999).  

Section 5108 of title 38 of the United States Code provides 
that, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The regulations provide that new 
and material evidence means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (1999).  

Current caselaw provides for a three-step approach in 
determining whether new and material evidence has been 
presented to reopen a claim.  First, it must be determined 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, it must be determined immediately upon 
reopening whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(A); and third, if the claim is 
well grounded, the merits of the claim must be evaluated 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  See Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) and Winters v. West, 12 Vet. App. 203 (1999) (en 
banc).  Recent legislation has eliminated the well grounded 
requirement.  See H.R. 4205, the Floyd D. Spence National 
Defense Authorization Act for FY 2001, Title XVI, Subtitle B, 
§ 1611 (October 30, 2000).

The Board notes that prior caselaw of the Court mandated that 
an additional question had to be addressed; that is, whether 
in light of all the evidence of record, there was a 
"reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" in the prior determination.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991).  This additional 
test was overruled in the Hodge case cited above.  However, 
as the RO did not rely on this test in deciding the claim to 
reopen secondary service connection for a back disability, 
there is no need to remand the appeal for consideration of 
the holding in Hodge.  

As noted above, secondary service connection for a back 
disability was denied by the Board in June 1987.  By rating 
action in July 1992, the RO found that new and material 
evidence had not been submitted to reopen the claim of 
secondary service connection for a back disability.  The 
veteran was notified of the July 1992 rating decision and did 
not appeal.  Because the present appeal does not arise from 
an original claim, but rather comes from an attempt to reopen 
a claim which was denied previously, the Board must bear in 
mind the important distinctions between these two types of 
claims.  In order to reopen a claim which has been previously 
finally denied, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 1991).  

The evidence added to the record since the July 1992 Board 
decision that denied the veteran's request to reopen the 
claim of secondary service connection for a back disorder 
includes VA and private medical records showing treatment for 
various medical problems including back problems from 1992 to 
1997, a VA examination conducted in December 1998, an 
addendum to the December 1998 VA examination report dated in 
June 1999, and a copy of an SGO report.  

The medical evidence added to the record since the last final 
rating decision in July 1992 is not new, but merely 
cumulative of evidence already of record.  The additional 
medical records merely show continued treatment for periodic 
back problems.  The SGO report shows that the veteran was 
treated for a shell fragment wound to the right thigh during 
service, a fact established previously and not in dispute.  
Moreover, the additional medical evidence does not offer any 
probative information or medically link the veteran's current 
back problems to his service-connected shell fragment wound 
residuals.  In fact, a VA physician who examined the veteran 
in December 1998 opined that the veteran's current back 
problems were not related to the service-connected shell 
fragment wound to the right thigh (See June 1999 VA 
addendum).  

While the veteran asserts that his current back problems are 
related to his service-connected right thigh disability, his 
lay assertions regarding the question of medical diagnosis or 
etiology cannot constitute "evidence" for purposes of 
reopening the claim as he is not competent to provide such 
evidence.  Moray v. Brown, 5 Vet. App. 211 (1993).  

In summary, the Board finds that the additional evidence is 
not new and material, since it does not include competent 
medical findings linking the veteran's current back problems 
to his service-connected shell fragment injury to the right 
thigh.  Accordingly, a basis to reopen the claim of secondary 
service connection for a back disability has not been 
presented.  


ORDER

As new and material evidence has not been submitted to reopen 
the claim of service connection for a back disorder secondary 
to service-connected residuals of a shell fragment wound to 
the right thigh, involving MG XV, the appeal is denied.


REMAND

The Court has held that where a "review of all documents and 
oral testimony reasonably reveals that the claimant is 
seeking a particular benefit, the Board is required to 
adjudicate the issue of the claimant's entitlement to such a 
benefit or, if appropriate, to remand the issue to the RO for 
development and adjudication of the issue."  Suttman v. 
Brown, 5 Vet. App. 127, 132 (1993); see also Buckley v. West, 
12 Vet. App. 76, 82-83 (1998); EF v. Derwinski, 1 Vet. App. 
324, 326 (1991).  The issue certified by the Board and raised 
by the veteran and his representative address the issue of 
secondary service connection.  However, it is clear that the 
veteran wants service connection for a back disability on any 
basis.  As there is medical evidence from a VA physician 
which appears to suggest a relationship between the current 
back disorder and service, the Board finds that this 
"inferred claim" should be adjudicated by the RO in 
connection with the pending appeal.  Accordingly, the case is 
being Remanded to the RO for the following actions:


1.  The veteran and any representative 
should be informed that the RO will 
consider the issue of whether new and 
material evidence has been submitted to 
reopen the veteran's claim for direct 
service connection for the back.  They 
should be asked to submit any additional 
evidence or argument on this matter and 
may request a hearing on the issue.

2.  The veteran should be asked to 
furnish the names and addresses of any VA 
or private medical providers from whom he 
received treatment for his back 
disability since 1999, and prior to the 
1980's.  The VA should obtain VA 
treatment records from any identified 
facilities or physicians, including from 
the VAMC, Lebanon, PA.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether any 
additional development is needed.  
Thereafter, the RO should prepare a 
rating action addressing the issue.  The 
reasons and bases for accepting or 
rejecting the medical opinion discussed 
above should be addressed.  The RO is 
advised that the VA is not free to rely 
on its own "unsubstantiated opinion" to 
deny a claim.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  Following the 
issuance of the rating action, the 
veteran should be notified of the steps 
necessary to appeal this issue to the 
Board, if he elects to do so.

The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  If a 
substantive appeal is filed, the case should be returned to 
the Board for appellate review.

The law requires full compliance with all orders of this 
remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Moreover, this claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Iris S. Sherman
	Veterans Law Judge
	Board of Veterans' Appeals



 

